COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00181-CV


Peter Payne, Mary Beth Payne,               §   From the 431st District Court of
David Howard, Oksana Howard,
Melvin Harris, Donna Harris and
Christina Childers


                                            §   Denton County (2012-70202-431)
v.



J. Baker Corporation formerly known         §   May 16, 2013
as Little Elm/2000, Ltd., Landstar
Homes Dallas, Ltd., GCS Trails of
Frisco, L.P. d/b/a the Trails of Frisco
Golf Club and Sun Den Frisco
Investment, L.P. d/b/a The Trails of
Frisco Golf Club                            §   Opinion by Justice McCoy

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings consistent with this opinion.
      It is further ordered that appellees, J. Baker Corporation formerly known as

Little Elm/2000, Ltd., Landstar Homes Dallas, Ltd., GCS Trails of Frisco, L.P.

d/b/a the Trails of Frisco Golf Club and Sun Den Frisco Investment, L.P. d/b/a

The Trails of Frisco Golf Club shall pay all costs of this appeal, for which let

execution issue.


                                    SECOND DISTRICT COURT OF APPEALS

                                    By _________________________________
                                       Justice Bob McCoy